Title: From James Madison to Joseph Brown, 3 January 1807
From: Madison, James
To: Brown, Joseph



Sir.
Department of State, January 3d. 1807.

I have received your letter enclosing the representation of Mr. Small respecting seals for the Territory of Louisiana.  Those which may be necessary you will be pleased to obtain and draw upon this Department for the expense.  You will of course take from Mr. Small such of those which he has prepared under the orders of Govr: Harrison, as may be adapted to the wants of the Territory; and refer him to the Govr. as to such as he may consider himself bound to pay according to the contract.  I am &c. 

James Madison.

